Citation Nr: 1146486	
Decision Date: 12/20/11    Archive Date: 12/29/11

DOCKET NO.  09-02 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been presented to reopen a claim for eligibility to Department of Veterans Affairs (VA) death benefits.  


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The appellant seeks recognition as the surviving spouse of a Veteran for VA death benefit eligibility purposes.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

In December 2009, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. to obtain verification of service from the National Personnel Records Center (NPRC).  The action specified in the December 2009 Remand completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).
 
Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A December 2003 RO decision denied eligibility for VA death benefits; the appellant did not appeal. 

2. Evidence received since the December 2003 RO decision is not new and material and the appellant's claim is not reopened.


CONCLUSIONS OF LAW

1.  The December 2003 RO decision that denied eligibility for VA death benefits is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2010); 38 C.F.R. § 20.1103 (2011). 

2.  New and material evidence has not been received since the December 2003 RO decision and the appellant's claim for eligibility for VA death benefits is not reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant seeks recognition as the surviving spouse of a Veteran for VA death benefit eligibility purposes.  She contends that her spouse was a Philippine Veteran who was wounded in combat during World War II.  It is also claimed that the claimed Veteran had service with the United States Armed Forces of the Far East (USAFFE).

The appellant's claim was previously denied in December 2003.  She filed an application to reopen this claim in May 2008, which was denied by the RO in November 2008.  The appellant appealed.  

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002 & Supp. 2010).  However, 38 U.S.C.A. § 5108 provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Hence, before reaching the issue of whether service connection is warranted, the Board must first determine whether the claim may be reopened.  See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).

New and material evidence means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant, and which by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

The Court has clarified that, with respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  Rather, the reasons for the final disallowance must be considered in determining whether the newly submitted evidence is material.  Id.  Such evidence must tend to prove the merits of the claim as to each essential element that was a reason for that last final disallowance of the claim.  Id.  

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims (Court) held that new evidence would raise a reasonable possibility of substantiating the claim if when considered with the old evidence it would at least trigger the Secretary's duty to assist by providing a medical opinion.  

The RO previously denied the appellant's claim because the NPRC had certified that the appellant's spouse had no service that would render him eligible for VA benefits.  Thus, for evidence in this case to be considered new and material, it must show that the Veteran had qualifying service as member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.

In connection with a previously denied claim in December 2003, the appellant submitted the following evidence:  

1) a June 1945 document from an Evacuation Hospital, Office of the Registrar, listing the claimed Veteran as being on convalescent furlough for guerilla due to a shell fragment wound (SFW);
2) a May 1946 Affidavit for Philippine Army Personnel reporting the claimed Veteran's service as a "Civilian guerilla" during World War II and with the USAFFE from April 27-30, 1946.  This document also reflects an award of the Philippine Liberation Ribbon and having incurred a combat related wound in June 1945; 
3) a May 1946 Discharge Information Slip issued by the 86th Infantry Division Area Command of the Philippine Army (PA);
4) a May 1946 discharge of responsibility certification issued by the Headquarters "F" Company of the 2nd Battalion of the 1st Tarlac Regiment listing the claimed Veteran as having served as a Private 1st Class;
5) a May 1946 Affidavit issued by the Commanding Officer of the 2nd Battalion, 1st Tarlac Regiment certifying that the claimed Veteran had been enlisted and inducted into said military unit in August 1945;
6) a May 1946 document issued by the Philippine Army certifying that the claimed Veteran was honorably discharged from active service with the "F" Company, 2nd Battalion, Tarlac Regiment, having had continuous service since August 1943;
7) a November 1980 record entitled "VERIFIED VETERAN OF WORLD WAR II";
8) an October 1995 certification issued by the General Headquarters of the Armed Forces of the Philippines reflecting the claimed Veteran's guerilla (Grla) status during WWII; and
9) statements from the appellant and her son indicating that the claimed Veteran had 3 years of active military service wherein he incurred a gunshot wound to the neck.

In denying the claim in December 2003, a service department certification directed the RO to refer to a February 11, 1957 report.  This report indicated that the appellant's spouse had no creditable service.  

In connection with the current claim, the appellant highlighted the fact that the June 1945 Evacuation Hospital document listed a different last name for her spouse.  In September 2008, the RO submitted a request to recertify the claimed Veteran's service under this additional last name.  However, the record does not reflect that a response was received.

In December 2009, the Board remanded this matter and the NPRC was asked to re-certify the claimed Veteran's service under the alternate name provided by the appellant and after considering the other records submitted by the appellant.  

In September 2010, October 2010, and June 2011, the NPRC certified that the appellant's spouse had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  

This verification is binding on VA such that VA has no authority to change or amend the finding.  Duro v. Derwinski, 2 Vet App. 530, 532 (1992).  The proper course for the appellant, who believes there is a reason to dispute the report of the service department or the content of military records is to pursue such disagreement with the service department.  See Sarmiento v. Brown, 7 Vet. App. 80, 85 (1994).  Recognition of service by the Philippine government, although sufficient for entitlement to benefits from that government, is not sufficient for benefits administered by VA.  This agency is bound to follow the certifications by the service departments with jurisdiction over United States military records.  

Based upon the record in this case, the appellant's spouse had no service as a member of the Philippine Commonwealth Army, including as a recognized guerrilla, in the service of the United States Armed Forces.  The appellant's spouse may not, therefore, be considered a Veteran for the purpose of establishing entitlement to VA benefits, and the appellant is not eligible for VA death benefits.  

Accordingly, as there has been no change in the service department's certification of her spouse's service, the appellant has not presented new and material evidence and her claim for VA death benefits cannot be reopened.  

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  In this case, although the notice provided did not address either the rating criteria or effective date provisions that are pertinent to the appellant's claim, such error was harmless given that service connection is being denied, and hence no rating or effective date will be assigned with respect to this claimed condition.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court of Appeals for Veterans Claims clarified VA's duty to notify in the context of claims to reopen.  With respect to such claims, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  

Here, the VCAA duty to notify was satisfied by a letter sent to the appellant in September 2008.  This letter informed the appellant of what evidence was required to reopen her claim and to substantiate her claim, as well as VA and the appellant's respective duties for obtaining evidence.  

VA also has a duty to assist the veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The Board remanded this matter to ensure that all the evidence submitted by the appellant in support of her claim had been considered by the service department in verifying the claimed Veteran's service, pursuant to Capellan v Peake, 539 F.3d 1373 (Fed. Cir. 2008), in which the United States Court of Appeals for the Federal Circuit held that VA's duty to assist in verifying service extends to submitting to the service department evidence such as documents from Philippine military authorities as well as all relevant materials provided by the claimant.

As the case is not being reopened, the Board has no additional duty to assist the Veteran in substantiating her claim.  

Significantly, the appellant has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


